Name: 2007/549/EC: Council Decision of 16 July 2007 modifying the Internal Agreement of 17 July 2006 between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008-2013 in accordance with the ACP-EC Partnership Agreement and the allocation of the financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies
 Type: Decision
 Subject Matter: cooperation policy;  executive power and public service;  EU finance;  economic policy;  European construction
 Date Published: 2007-08-03

 3.8.2007 EN Official Journal of the European Union L 202/35 COUNCIL DECISION of 16 July 2007 modifying the Internal Agreement of 17 July 2006 between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008-2013 in accordance with the ACP-EC Partnership Agreement and the allocation of the financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies (2007/549/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part and the European Community and its Member States, of the other part, signed in Cotonou, on 23 June 2000 (1), as revised in Luxembourg, on 25 June 2005 (2), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008-2013 in accordance with the ACP-EC Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies (hereinafter referred to as the Internal Agreement) (3), and in particular Articles 1(7) and Article 8(4) thereof, Having regard to the Act of Accession of 2005 (4), and in particular Article 6(11) thereof, Having regard to the proposal from the Commission, Whereas: (1) In accordance with Article 6(11) of the Act of Accession of 2005, Bulgaria and Romania acceded automatically to the Internal Agreement from the date of accession. (2) In accordance with Article 1(7) of the Internal Agreement, the allocation of contributions referred to in paragraph 2(a) of that Article, which are currently only estimated amounts in the case of Bulgaria and Romania, are to be amended by Council Decision should a new State accede to the EU. (3) In accordance with Article 8(4) of the Internal Agreement, the weightings laid down in paragraph 2 of that Article, which are currently only estimated votes in the case of Bulgaria and Romania, are to be amended by Council Decision should a new State accede to the EU. (4) The contributions and the weightings should be confirmed, HAS DECIDED AS FOLLOWS: Article 1 The contribution key and the contribution of Bulgaria and Romania to the 10th European Development Fund as laid down in Article 1(2)(a) of the Internal Agreement as well as their votes within the European Development Fund Committee as laid down in Article 8(2) of the Internal Agreement are hereby confirmed. Article 2 The Internal Agreement is amended as follows: 1. In the table in Article 1(2)(a) the round brackets and asterisk after the words Bulgaria and Romania and the footnote (*) Estimated amount shall be deleted; 2. In the table in Article 8(2) the following shall be deleted: (a) the round brackets and asterisk after the words Bulgaria and Romania and the square brackets in the second column of those same rows; (b) the footnote (*) Estimated vote; (c) the row Total EU-25, 999; (d) the round brackets and asterisk as well as the square brackets in the row Total EU-27 (*)[1 004]. 3. Article 8(3) shall be replaced by the following: The EDF Committee shall act by a qualified majority of 724 votes out of 1 004, expressing a vote in favour by at least 14 Member States. The blocking minority shall consist of 281 votes. Article 3 This Decision shall enter into force on the day following its adoption. Done at Brussels, 16 July 2007. For the Council The President J. SILVA (1) OJ L 317, 15.12.2000, p. 3. Agreement as last amended by Decision No 1/2006 of the ACP-EC Council of Ministers (OJ L 247, 9.9.2006, p. 22). (2) Council Decision of 21 June 2005 concerning the signing, on behalf of the European Community, of the Agreement amending the ACP-EC Partnership Agreement (OJ L 209, 11.8.2005, p. 26). (3) OJ L 247, 9.9.2006, p. 32. (4) OJ L 157, 21.6.2005, p. 203.